Case 2:16-cr-20645-PDB-RSW ECF No. 45, PageID.290 Filed 02/03/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES,

            Plaintiff,
v.                                           Case No. 16-cr-20645
                                             District Judge Paul D. Borman
LARRY BUTTROM,

            Defendant.               /

     ORDER DISMISSING DEFENDANT'S MOTION FOR SENTENCE
         REDUCTION PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)

      On January 15, 2021, Defendant Larry Buttrom filed a Motion for Sentence

Reduction Under 18 U.S.C. § 3582(c)(1)(A). (ECF No. 44.)

      On July 16, 2020, the Court issued an Opinion an Order denying Defendant's

Motion for Resentencing and Early Release Pursuant to 18 U.S.C. § 3582(c)(1)(A).

(ECF No. 31.)

      On August 2, 2020 Defendant field an "Emergency Motion for Resentencing

and Request for Early Release." (ECF No. 32.) On October 13, 2020, the Court

issued an Order Denying Defendant's Motion for Compassionate Release. (ECF

No. 39.)

      On December 7, 2020, Defendant filed a Request for Reconsideration of the

Court's order of October 2020. (ECF No. 40.) On January 12, 2021, the Court




                                         1
Case 2:16-cr-20645-PDB-RSW ECF No. 45, PageID.291 Filed 02/03/21 Page 2 of 2




issued an Order Denying Defendant's Request for Reconsideration of His Second

Motion for Compassionate Release. (ECF No. 42.)

      On January 15, 2021, Defendant filed the instant Motion for Sentencing

Reduction Under 18 U.S.C. § 3582(c)(1)(A). (ECF No. 44.) This Motion alleges

that the new "unknown strain of coronavirus" in the United States supports this

request for compassionate release.

      Because Defendant presents a new ground for release and Defendant has

failed to fully exhaust his administrative rights/remedies on that issue within the

Bureau of Prisons as required by 18 U.S.C. § 3582(c)(1)(A), the Court dismisses

this Motion.

      SO ORDERED.

DATED: February 3, 2021                s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE




                                          2
